NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2020/0117478 to Li et al. (hereinafter “Li”).

Li discloses:
1. A method comprising:
initiating, by one or more processors, a run of a target container in a distributed computing environment (paras. 35, 52 – initialize group of service containers);
detecting, by the one or more processors, at least one error occurring during the initiation of the target container (paras. 49-51 – service container fails);
determining, by the one or more processors, at least one fix image based, at least in part, on the at least one error (para. 49 – image file 154 loaded to node);

running, by the one or more processors, in response to successfully performing the error recovery of the target container, the target container in the distributed computing environment (para. 51).

6. The method of claim 1, wherein determining the at least one fix image further comprises:
determining, by the one or more processors, an association between the at least one fix image and the at least one error (paras. 49, 48 – image file 154 and customized configuration file 530 deployed); and
selecting, by the one or more processors, the at least one fix image based on the association (para. 50).

7. The method of claim 6, wherein the at least one fix image comprises at least one fix selected from a group consisting of: a fix for a syntax error, a fix for an environment configuration error, and a fix for a dynamic error (paras. 49-51).

	Claims 8, 13, and 14 are a computer program product for performing the identical method as recited in claims 1, 6, and 7, and are rejected under the same rationale.

.

Allowable Subject Matter
Claims 2-5, 9-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHILIP GUYTON/Primary Examiner, Art Unit 2113